As filed with the Securities and Exchange Commission on December 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2014 Date of reporting period:October 31, 2013 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at October 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 97.88% Aerospace & Defense - 2.67% Alliant Techsystems, Inc. $ The Boeing Co. Exelis, Inc. Honeywell International, Inc. L-3 Communications Holdings, Inc. Airlines - 0.80% Alaska Air Group, Inc. Delta Air Lines, Inc. Southwest Airlines Co. Auto Components - 0.70% Delphi Automotive PLC # Drew Industries, Inc. The Goodyear Tire & Rubber Co. * Standard Motor Products, Inc. Tenneco, Inc. * Biotechnology - 2.28% Amgen, Inc. Biogen Idec, Inc. * Gilead Sciences, Inc. * Building Products - 0.92% A.O. Smith Corp. AAON, Inc. Capital Markets - 1.25% Ameriprise Financial, Inc. Virtus Investment Partners, Inc. * Chemicals - 1.59% The Dow Chemical Co. Huntsman Corp. NewMarket Corp. PolyOne Corp. PPG Industries, Inc. Valspar Corp. Commercial Services & Supplies - 0.52% Deluxe Corp. Kimball International, Inc. - Class B Steelcase, Inc. - Class A Communications Equipment - 2.12% Black Box Corp. Motorola Solutions, Inc. Computers & Peripherals - 4.64% Electronics for Imaging, Inc. * Lexmark International, Inc. - Class A Seagate Technology PLC # Construction & Engineering - 0.15% MasTec, Inc. * Consumer Finance - 2.92% American Express Co. SLM Corp. Containers & Packaging - 0.30% Owens-Illinois, Inc. * Diversified Consumer Services - 1.80% Apollo Education Group, Inc. * Capella Education Co. * H&R Block, Inc. Outerwall, Inc. * Diversified Financial Services - 0.40% CBOE Holdings, Inc. Moody's Corp. Diversified Telecommunication Services - 5.31% AT&T, Inc. CenturyLink, Inc. Vonage Holdings Corp. * Electric Utilities - 0.38% PNM Resources, Inc. Portland General Electric Co. Electrical Equipment - 1.06% AZZ, Inc. Thermo Fisher Scientific, Inc. Electronic Equipment, Instruments & Components - 0.36% Tech Data Corp. * Energy Equipment & Services - 0.22% Basic Energy Services, Inc. * Patterson-UTI Energy, Inc. Food & Staples Retailing - 6.10% The Andersons, Inc. The Kroger Co. Safeway, Inc. Wal-Mart Stores, Inc. Food Products - 0.79% The Hershey Co. Post Holdings, Inc. * Seneca Foods Corp. - Class A * Tyson Foods, Inc. - Class A Gas Utilities - 0.27% UGI Corp. Health Care Equipment & Supplies - 0.35% St. Jude Medical, Inc. Health Care Providers & Services - 2.83% AmerisourceBergen Corp. Cigna Corp. LHC Group, Inc. * Magellan Health Services, Inc. * Omnicare, Inc. Select Medical Holdings Corp. Hotels, Restaurants & Leisure - 4.05% DineEquity, Inc. International Game Technology McDonald's Corp. Ruth's Hospitality Group, Inc. Sonic Corp. * Starbucks Corp. Wynn Resorts Ltd. Household Durables - 2.61% Jarden Corp. * Leggett & Platt, Inc. Mohawk Industries, Inc. * Newell Rubbermaid, Inc. Household Products - 0.60% Spectrum Brands Holdings, Inc. Industrial Conglomerates - 1.11% General Electric Co. Insurance - 7.22% Aflac, Inc. The Allstate Corp. Assurant, Inc. MetLife, Inc. The Travelers Companies, Inc. Internet & Catalog Retail - 0.37% HSN, Inc. Liberty Interactive Corp. - Class A * Internet Software & Services - 2.13% CoStar Group, Inc. * Yahoo!, Inc. * IT Services - 2.56% CACI International, Inc. - Class A * International Business Machines Corp. Leidos Holdings, Inc. Mastercard, Inc. - Class A Science Applications International Corp. Visa, Inc. - Class A The Western Union Co. Life Sciences Tools & Services - 0.14% PAREXEL International Corp. * Machinery - 2.50% Flowserve Corp. FreightCar America, Inc. Hyster-Yale Materials Handling, Inc. Ingersoll-Rand PLC # L.B. Foster Co. - Class A Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A Oshkosh Corp. * Media - 6.28% Comcast Corp. - Class A DIRECTV * Lions Gate Entertainment Corp. *# Live Nation Entertainment, Inc. * Time Warner Cable, Inc. Twenty-First Century Fox, Inc. - Class A Valassis Communications, Inc. Viacom, Inc - Class B The Washington Post Co. - Class B Oil, Gas & Consumable Fuels - 5.27% EPL Oil & Gas, Inc. * Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. PBF Energy, Inc. - Class A SemGroup Corp. - Class A Tesoro Corp. Western Refining, Inc. Paper & Forest Products - 0.95% Domtar Corp. Schweitzer-Mauduit International, Inc. Personal Products - 0.26% Inter Parfums, Inc. Pharmaceuticals - 5.38% AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Mylan, Inc. * Pfizer, Inc. Salix Pharmaceuticals Ltd. * Professional Services - 4.23% Barrett Business Services, Inc. Dun & Bradstreet Corp. Robert Half International, Inc. Road & Rail - 0.49% AMERCO Avis Budget Group, Inc. * Saia, Inc. * Semiconductors & Semiconductor Equipment - 1.98% Intel Corp. Lam Research Corp. * Magnachip Semiconductor Corp. * Software - 0.46% Blackbaud, Inc. CommVault Systems, Inc. * Tyler Technologies, Inc. * Specialty Retail - 8.32% Abercrombie & Fitch Co. - Class A GameStop Corp. - Class A Haverty Furniture Companies, Inc. Home Depot, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc. * The Sherwin-Williams Co. Stage Stores, Inc. Textiles, Apparel & Luxury Goods - 0.24% Hanesbrands, Inc. Total Common Stocks (Cost $107,278,929) Total Investments in Securities (Cost $107,278,929) - 97.88% Other Assets in Excess of Liabilities - 2.12% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O'Shaughnessy Enhanced Dividend Fund Schedule of Investments at October 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 92.06% Aerospace & Defense - 8.75% BAE Systems PLC - ADR $ Lockheed Martin Corp. Raytheon Co. Chemicals - 0.77% Potash Corp. of Saskatchewan, Inc. - ADR Commercial Banks - 5.47% Bank of Montreal # HSBC Holdings PLC - ADR Commercial Services & Supplies - 0.59% Waste Management, Inc. Computers & Peripherals - 1.86% Seagate Technology PLC # Diversified Telecommunication Services - 19.86% AT&T, Inc. BCE, Inc. # CenturyLink, Inc. Deutsche Telekom AG - ADR KT Corp. - ADR Orange S.A. - ADR Telenor ASA - ADR Telstra Corp., Ltd. - ADR Verizon Communications, Inc. Energy Equipment & Services - 1.03% Transocean Ltd. # Insurance - 3.37% AXA S.A. - ADR Sun Life Financial, Inc. # Swiss Re AG - ADR Metals & Mining - 1.43% BHP Billiton PLC - ADR Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Office Electronics - 1.48% Canon, Inc. - ADR Oil, Gas & Consumable Fuels - 23.64% BP PLC - ADR Canadian Oil Sands Ltd. # China Petroleum & Chemical Corp. - ADR ConocoPhillips Ecopetrol S.A. - ADR ENI S.p.A. - ADR Gazprom OAO - ADR Husky Energy, Inc. # Royal Dutch Shell PLC - ADR Sasol Ltd. - ADR Total S.A. - ADR Yanzhou Coal Mining Co., Ltd. - ADR Pharmaceuticals - 5.74% AstraZeneca PLC - ADR Eisai Co., Ltd. - ADR Eli Lilly & Co. Semiconductors & Semiconductor Equipment - 1.66% Intel Corp. Software - 1.35% CA, Inc. Tobacco - 3.23% Altria Group, Inc. Lorillard, Inc. Trading Companies & Distributors - 1.23% Mitsui & Co., Ltd. - ADR Wireless Telecommunication Services - 10.60% China Mobile Ltd. - ADR Mobile Telesystems - ADR NTT DoCoMo, Inc. - ADR SK Telecom Co., Ltd. - ADR VimpelCom Ltd. - ADR Vodafone Group PLC - ADR Total Common Stocks (Cost $93,476,075) CONVERTIBLE PREFERRED STOCKS - 1.59% Media - 1.59% Shaw Communications, Inc. - Class B - ADR Total Convertible Preferred Stocks (Cost $1,789,171) PREFERRED STOCKS - 3.53% Diversified Telecommunication Services - 3.53% Telefonica Brasil S.A. - ADR Total Preferred Stocks (Cost $4,478,233) Total Investments in Securities (Cost $99,743,479) - 97.18% Other Assets in Excess of Liabilities - 2.82% Net Assets - 100.00% $ # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States % United Kingdom % Canada % France % Japan % Australia % Russian Federation % Brazil % Germany % Colombia % Switzerland % Italy % Ireland % Republic of Korea % Bermuda % Netherlands % China % South Africa % Hong Kong % Norway % % O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at October 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 98.34% Aerospace & Defense - 1.11% Alliant Techsystems, Inc. $ Erickson Air-Crane, Inc. * Exelis, Inc. Airlines - 2.93% Alaska Air Group, Inc. Allegiant Travel Co. Copa Holdings S.A. - Class A # Deutsche Lufthansa AG - ADR * Spirit Airlines, Inc. * Auto Components - 2.10% Drew Industries, Inc. The Goodyear Tire & Rubber Co. * Modine Manufacturing Co. * Standard Motor Products, Inc. Valeo - ADR Automobiles - 0.88% Fuji Heavy Industries Ltd. - ADR * Biotechnology - 0.15% PDL BioPharma, Inc. Building Materials - 0.87% Lennox International, Inc. Building Products - 5.04% A.O. Smith Corp. AAON, Inc. American Woodmark Corp. * Apogee Enterprises, Inc. Fortune Brands Home & Security, Inc. PGT, Inc. * Capital Markets - 1.53% FXMC, Inc. - Class A SEI Investments Co. Virtus Investment Partners, Inc. * Waddell & Reed Financial, Inc. Chemicals - 3.70% American Pacific Corp. * FutureFuel Corp. Landec Corp. * NewMarket Corp. PolyOne Corp. Quaker Chemical Corp. Stepan Co. Valspar Corp. Commercial Services & Supplies - 4.70% Avery Dennison Corp. Deluxe Corp. G & K Servies, Inc. - Class A KAR Auction Services, Inc. Kimball International, Inc. - Class B R.R. Donnelley & Sons Co. Steelcase, Inc. - Class A U.S. Ecology, Inc. UniFirst Corp. Communications Equipment - 0.71% ARRIS Group, Inc. * EchoStar Corp. - Class A * Ituran Location And Control Ltd. # Computers & Peripherals - 1.13% Electronics for Imaging, Inc. * Construction & Engineering - 1.27% EMCOR Group, Inc. MasTec, Inc. * Pike Electric Corp. Construction Materials - 1.29% Caesarstone Sdot-Yam Ltd. *# Eagle Materials, Inc. Consumer Finance - 0.31% Portfolio Recovery Associates, Inc. * Containers & Packaging - 2.82% AEP Industries, Inc. * Packaging Corp of America Rock Tenn Co. - Class A Diversified Consumer Services - 2.30% China Distance Education Holdings Ltd. - ADR H&R Block, Inc. Service Corp. International TAL Education Group - ADR Xueda Education Group - ADR Diversified Financial Services - 0.78% CBOE Holdings, Inc. Diversified Telecommunication Services - 1.75% IDT Corp. - Class B KT Corp. - ADR Lumos Networks Corp. Electrical Equipment - 0.48% AZZ, Inc. Electronic Equipment, Instruments & Components - 0.62% Benchmark Electronics, Inc. * Flextronics International Ltd. *# Methode Electronics, Inc. Energy Equipment & Services - 0.18% Patterson-UTI Energy, Inc. Food & Staples Retailing - 1.34% The Andersons, Inc. Ingles Markets, Inc. - Class A Food Products - 0.73% Industrias Bachoco S.A.B. de C.V. - ADR Post Holdings, Inc. * Sanderson Farms, Inc. Health Care Equipment & Supplies - 1.45% ICU Medical, Inc. * ResMed, Inc. STERIS Corp. Vascular Solutions, Inc. * West Pharmaceutical Services, Inc. Health Care Providers & Services - 4.76% Addus HomeCare Corp. * AMN Healthcare Services, Inc. * BioScrip, Inc. * Community Health Systems Inc. Corvel Corp. * Examworks Group, Inc. * HCA Holdings, Inc. Healthways, Inc. * Omnicare, Inc. Team Health Holdings, Inc. * Universal Health Services, Inc. - Class B Hotels, Restaurants & Leisure - 7.00% AFC Enterprises, Inc. * Cracker Barrel Old Country Store, Inc. International Game Technology Jack in the Box, Inc. * Marriott Vacations WorldWide Corp. * Multimedia Games Holding Co., Inc. * Red Robin Gourmet Burgers, Inc. * Ruth's Hospitality Group, Inc. Sonic Corp. * Texas Roadhouse, Inc. Household Durables - 3.34% CSS Industries, Inc. Jarden Corp. * Leggett & Platt, Inc. Mohawk Industries, Inc. * Newell Rubbermaid, Inc. PulteGroup, Inc. Tupperware Brands Corp. Household Products - 0.54% Spectrum Brands Holdings, Inc. Industrial Conglomerates - 0.17% Carlisle Companies, Inc. Internet & Catalog Retail - 0.63% HSN, Inc. Internet Software & Services - 1.55% comScore, Inc. * CoStar Group, Inc. * Internet Initiative Japan, Inc. - ADR * Reis, Inc. * United Online, Inc. ValueClick, Inc. * IT Services - 3.81% Acxiom Corp. * Cass Information Systems, Inc. Convergys Corp. CSG Systems International, Inc. Euronet Worldwide, Inc. * FleetCor Technologies, Inc. * Genpact Ltd. *# TeleTech Holdings, Inc. * WNS Holdings Ltd. - ADR * Leisure Equipment & Products - 0.27% Brunswick Corp. Life Sciences Tools & Services - 2.22% Albany Molecular Research, Inc. * Covance, Inc. * ICON PLC *# PAREXEL International Corp. * WuXi PharmaTech Cayman, Inc. - ADR * Machinery - 4.53% Albany International Corp. - Class A Briggs & Stratton Corp. CIRCOR International, Inc. Flowserve Corp. L.B. Foster Co. - Class A 95 Middleby Corp. * Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A Oshkosh Corp. * Snap-on, Inc. The Toro Co. Marine - 0.34% Navios Maritime Holdings, Inc. # Seaspan Corp. # Media - 4.59% Charter Communications, Inc. - Class A * Cinemark Holdings, Inc. Lions Gate Entertainment Corp. *# Live Nation Entertainment, Inc. * MDC Partners, Inc. - Class A # Regal Entertainment Group - Class A Scripps Networks Interactive, Inc. - Class A The Washington Post Co. - Class B Metals & Mining - 0.40% Grupo Simec S.A.B. de C.V. - ADR * Oil, Gas & Consumable Fuels - 1.96% Delek US Holdings, Inc. EPL Oil & Gas, Inc. * SemGroup Corp. - Class A StealthGas, Inc. *# Targa Resources Corp. Western Refining, Inc. Paper & Forest Products - 1.07% Norbord, Inc. # P.H. Glatfelter Co. Schweitzer-Mauduit International, Inc. Personal Products - 1.42% Inter Parfums, Inc. Nu Skin Enterprises, Inc. - Class A Pharmaceuticals - 1.05% Jazz Pharmaceuticals PLC *# Salix Pharmaceuticals Ltd. * Professional Services - 3.96% Barrett Business Services, Inc. Equifax, Inc. Pendrell Corp. * Towers Watson & Co. - Class A Real Estate Management & Development - 0.29% Altisource Portfolio Solutions S.A. *# Road & Rail - 0.99% AMERCO Avis Budget Group, Inc. * Semiconductors & Semiconductor Equipment - 0.14% Exar Corp. * Software - 4.43% Advent Software, Inc. Electronic Arts, Inc. * ePlus, Inc. Magic Software Enterprises Ltd. # Manhattan Associates, Inc. * Monotype Imaging Holdings, Inc. Perfect World Co. Ltd. - ADR Tyler Technologies, Inc. * Specialty Retail - 3.16% Brown Shoe Co., Inc. Destination Maternity Corp. Haverty Furniture Companies, Inc. Kirkland's, Inc. * Signet Jewelers Ltd. # Stage Stores, Inc. Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 2.49% Carter's, Inc. Hanesbrands, Inc. Iconix Brand Group, Inc. * PVH Corp. Trading Companies & Distributors - 0.69% Aceto Corp. Transportation Infrastructure - 2.37% Grupo Aeroportuario del Centro Norte S.A.B. de C.V. - ADR Grupo Aeroportuario del Pacifico S.A.B. de C.V. - ADR Grupo Aeroportuario del Sureste S.A.B. de C.V. - ADR Total Common Stocks (Cost $8,664,112) REITS - 0.24% Commercial Services & Supplies - 0.24% Corrections Corp. of America Total REITS (Cost $23,592) Total Investments in Securities (Cost $8,687,704) - 98.58% Other Assets in Excess of Liabilities - 1.42% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O’Shaughnessy Funds Notes to Schedule of Investments October 31, 2013 (Unaudited) Note 1 – Securities Valuation The O’Shaughnessy Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks, convertible securities and preferred stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types. These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of October 31, 2013: All Cap Core Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
